Citation Nr: 1627851	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  09-31 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for right knee disability, including as secondary to other service-connected disabilities.

2.  Entitlement to service connection for left knee disability, including as secondary to other service-connected disabilities.

3.  Entitlement to service connection for degenerative disc disease, including as secondary to other service-connected disabilities.

4.  Entitlement to service connection for left leg sciatica, including as secondary to other service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This appeal is before the Board of Veterans' Appeals (Board) from February 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 2013, the Veteran had a personal hearing with a Veterans Law Judge (VLJ).  That judge is no longer available to participate in a decision.  The Veteran was advised on this in a November 2015 letter, and given the opportunity to have another hearing with a current VLJ who will be available to participate in a decision.  He opted to have another hearing at his local RO.  Accordingly, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) so that another hearing may be scheduled.


REMAND

The Veteran has requested a live hearing before a VLJ, as opposed to a video conference hearing.  This must be scheduled as soon as practicable.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board Hearing (TBH) before a member of the Board at the earliest opportunity.  Advise the Veteran of the wait time associated with a TBH versus a video conference, and provide him with the option to change the type of hearing.  Whichever type of hearing is scheduled, notify him and his representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




